Citation Nr: 0115948	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01 00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
prescription medications from a non-VA pharmacy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 determination of the 
Portland, Oregon, Department of Veterans Affairs (VA) Medical 
Center (MC).  The VAMC determined that medication the veteran 
obtained at a non-VA pharmacy was for a non-emergent 
condition and should have been mailed to the VA prior to 
filing.

The Board notes that in an August 2000 decision, it denied 
service connection for beriberi heart disease, determining 
that the veteran's claim was not well grounded.  In March 
2001, the veteran's representative requested that the 
veteran's claim be readjudicated under the Veterans Claims 
Assistance Act of 2000, and thus the Board refers this claim 
to the RO for consideration and appropriate action. 


FINDING OF FACT

The unauthorized medications received by the veteran at the 
Wal Mart Pharmacy were non-emergent in nature and VA 
facilities were available. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medications from a non-VA pharmacy have not been 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
June 2000 determination on appeal and the October 2000 
statement of the case informed the veteran of the reasons and 
bases for the denial of reimbursement for the expenses the 
veteran incurred as a result of obtaining medication from a 
non-VA pharmacy.  In the October 2000 statement of the case, 
the VAMC also included the pertinent regulations that applied 
to the veteran's claim for reimbursement for medical 
expenses.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

The record reflects that the veteran purchased multiple 
prescription medications through the Wal Mart Pharmacy.  The 
veteran submitted a request for payment or reimbursement for 
the unauthorized expenses incurred as a result of obtaining 
these prescribed medications from a non-VA pharmacy, which 
was denied in June 2000.  Specifically, the VAMC stated that 
the medication the veteran obtained was for a non-emergent 
condition and should have been mailed to VA for it to fill 
the prescriptions.  

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services (including the receipt of 
prescription drugs) not previously authorized, a person must 
meet all the criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  These provisions require, in pertinent part, that: 
(1) the care or services not previously authorized at the 
private medical facility must, initially, be rendered for an 
adjudicated service-connected disability, or for nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran with a total and permanent 
service-connected disability; and (2) there was a medical 
emergency, where delay would have been hazardous to the life 
or health of the veteran; and (3) Federal facilities were not 
feasibly available.  See 38 C.F.R. § 17.120.  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2000). 

The Board notes that the Millennium Health Care and Benefits 
Act, Public Law 106-117, which become effective in May 2000, 
provides general authority for the reimbursement of non-VA 
emergency treatment.  See 38 U.S.C.A. § 1725 (West Supp. 
2000); Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (1999) (providing that the November 30, 1999, act shall 
take effect 180 days after the date of enactment).  The term 
"emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

In this case, the veteran received multiple prescriptions 
from the Wal Mart Pharmacy over a long period of time (more 
than one year).  Initially, the Board notes that the 
veteran's representative has asserted that because the 
veteran was totally disabled, he should receive payment or 
reimbursement for the medications he received from the non-VA 
pharmacy.  However, it is clear that that is not the basis 
upon which the VAMC has denied the veteran's claim.  The VAMC 
determined that the veteran's circumstances in obtaining 
these medications were non-emergent and that VA facilities 
were available to fill the prescriptions.  As stated above, 
the veteran must meet all three requirements to be entitled 
to payment or reimbursement for unauthorized receipt of 
medications.  See 38 C.F.R. § 17.120.

The VA pharmacist reviewed the medications that the veteran 
received from the Wal Mart pharmacy and determined that they 
were for a non-emergent situation and that VA facilities were 
available.  The veteran has alleged that obtaining these 
medications was the result of an emergency situation.  
Besides the veteran's allegation of the emergency situation, 
he has not provided any evidence contrary to the medical 
opinion of the VA pharmacist and because he is not a 
physician, he is not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues such as, whether 
there was a medical emergency where delay would have been 
hazardous to the life or health of the veteran.  Even if the 
Board conceded such, the veteran's claim still fails, as VA 
facilities were available to the veteran, and he could have 
had his prescriptions filled at a VA facility.  See 38 C.F.R. 
§ 17.120.  Without all three requirements under 38 C.F.R. 
§ 17.120, the veteran is not entitled to payment or 
reimbursement of the prescription medications he received at 
the Wal Mart Pharmacy.  Id.  

Accordingly, in view of the above, the Board finds that 
payment or reimbursement for expenses incurred as a result of 
unauthorized medications from a non-VA pharmacy is not 
warranted. 



ORDER

Payment or reimbursement of the expenses incurred as a result 
of receipt of unauthorized medications from a non-VA pharmacy 
is denied. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



